Citation Nr: 1134994	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  07-09 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment received at the Flagler Hospital on August 4, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1979 to January 1982 and from August 1982 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision by the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida.

In April 2008, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record and has been reviewed.

In May 2009, the Board remanded the claim for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks payment or reimbursement of medical expenses incurred as a result of emergency treatment that he received at the Flagler Hospital on August 4, 2006.  His claim has been denied on the basis that he did not receive VA medical care within the 24 month period preceding his treatment at Flagler Hospital on August 4, 2006.  See 38 C.F.R. § 17.1002(e).

Upon review, the Board finds that the Veteran's claim must be remanded for further development.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand orders.  Where the remand orders of the Board were not substantially complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back to RO for further development.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board previously remanded this claim in May 2009.  However, upon review, the Board finds that substantial compliance with the Board's remand directive was not accomplished.  In the May 2009 remand, the Board directed the VAMC to procure copies of records of any treatment that the Veteran may have received at the Gainesville VAMC between August 4, 2004 and August 4, 2006.  The VAMC, in its June 2009 supplemental statement of the case, indicated that administrative review of "VistaWeb" determined that the Veteran had no activity in the VA health care system between August 5, 2004, and August 4, 2006.  However, as pointed out by the Veteran's representative, the Veteran underwent a VA audiological examination in February 2005.  Thus, the VAMC statement that there was no activity during the applicable time period appears to be incorrect or at least in conflict with the Veteran's contentions, and places into questions the adequacy of the development of the current record.  For this reason, the claim must be remanded to ensure that VA has a complete record prior to making any further decisions.

As indicated in the prior remand, because the current appeal involves a legal determination as to whether the Veteran is entitled to payment or reimbursement for medical expenses under 38 U.S.C.A. §§ 1725 & 1728, the provisions of the VCAA are not applicable.  Nevertheless, as pointed out by the Veteran's representative, the Board directed that the Veteran be advised of the revised law pertaining to reimbursement of non-VA emergency treatment, effective October 10, 2008.  See 38 U.S.C.A. §§ 1725, 1728.  It does not appear that the Veteran was advised of the revised law in the June 2009 SSOC or the June 2009 VCAA letter.  Inasmuch as the claim is being remanded for the reason stated above, the Veterans Health Administration should ensure that the Veteran is advised of the revised criteria.

Accordingly, the case is REMANDED for the following action:

1.  Obtain for inclusion in the Consolidated Health Record, copies of records of any treatment that the Veteran may have received at the VAMC in Gainesville, Florida between August 4, 2004 and August 4, 2006.  The request for records should specifically ask that a research be done to locate the report of the VA audiology examination claimed to have been conducted in February 2005.  If no examination was conducted or if conducted, the report is not located, that fact should specifically be reported and made part of the appellate record.   All available records should be associated with the claims folder.  If any such records are not available, a notation reflecting that fact as well as the efforts undertaken to obtain the documents should be made in the claims folder.

2.  Ensure that all notification and development action required by the VCAA are fully complied with and satisfied.  Specifically, the VAMC should:

(a) Notify the Veteran of the information and evidence necessary to substantiate his claim of entitlement to payment or reimbursement for unauthorized medical expenses incurred on August 4, 2006, including the revisions to the law pertaining to payment or reimbursement of non-VA emergency treatment-at 38 U.S.C.A. §§ 1725, 1728--which became effective on October 10, 2008);  

(b) Notify the Veteran of the information and evidence he is responsible for providing; and

(c) Notify the Veteran of the information and evidence VA will attempt to obtain, e.g., that VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency and will make as many requests as are necessary to obtain relevant records from a Federal department or agency.

3.  Thereafter, re-adjudicate the issue on appeal.  If the decision remains adverse to the Veteran, he and his representative should be provided with a SSOC. 

The SSOC must contain notice of all relevant actions taken on the claim for benefits as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the agency of original jurisdiction.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


